UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33864 CARDTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 76-0681190 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3250 Briarpark Drive, Suite 400 Houston, TX (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (832) 308-4000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filerR Non-accelerated filer£ Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Common Stock, par value: $0.0001 per share.Shares outstanding on November 3, 2010: 42,251,255 CARDTRONICS, INC. TABLE OF CONTENTS Page PARTI.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Cautionary Statement Regarding Forward-Looking Statements 30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 50 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 6. Exhibits 53 Signatures 54 When we refer to “us,” “we,” “our,” “ours” or “the Company,” we are describing Cardtronics, Inc. and/or our subsidiaries. 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CARDTRONICS, INC. CONSOLIDATED BALANCE SHEETS (In thousands, excluding share and per share amounts) September 30, 2010 December 31, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts and notes receivable, net of allowance of $241 and $560 as of September 30, 2010 and December31, 2009, respectively Inventory Restricted cash, short-term Current portion of deferred tax asset, net — Prepaid expenses, deferred costs, and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset, net — Prepaid expenses, deferred costs, and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Current portion of long-term debt and notes payable $ $ Capital lease obligations — Current portion of other long-term liabilities Accounts payable Accrued liabilities Current portion of deferred tax liability, net 80 Total current liabilities Long-term liabilities: Long-term debt, net of related discounts Deferred tax liability, net 30 Asset retirement obligations Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Common stock, $0.0001par value; 125,000,000shares authorized; 47,643,240 and 46,238,028 shares issued as of September 30, 2010 and December31, 2009, respectively; 42,119,444 and 40,900,532 shares outstanding as of September 30, 2010 and December31, 2009, respectively 4 4 Additional paid-in capital Accumulated other comprehensive loss, net ) ) Accumulated deficit ) ) Treasury stock; 5,523,796 and 5,337,496 shares at cost as of September 30, 2010 and December31, 2009, respectively ) ) Total parent stockholders’ equity (deficit) ) Noncontrolling interests Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to consolidated financial statements. 3 CARDTRONICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, excluding share and per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: ATM operating revenues $ ATM product sales and other revenues Total revenues Cost of revenues: Cost of ATM operating revenues (exclusive of depreciation, accretion, and amortization shown separately below.See Note 1) Cost of ATM product sales and other revenues Total cost of revenues Gross profit Operating expenses: Selling, general, and administrative expenses Depreciation and accretion expense Amortization expense Loss on disposal of assets Total operating expenses Income from operations Other expense: Interest expense, net Amortization of deferred financing costs and bond discounts Write-off of deferred financing costs and bond discounts — — Redemption costs for early extinguishment of debt — — Other (income) expense ) ) ) Total other expense (Loss) income before income taxes ) Income tax (benefit) expense ) ) Net income Net (loss) income attributable to noncontrolling interests ) Net income attributable to controlling interests and available to common stockholders $ Net income per common share – basic $ Net income per common share – diluted $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted See accompanying notes to consolidated financial statements. 4 CARDTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, accretion, and amortization expense Amortization of deferred financing costs and bond discounts Write-off of deferred financing costs and bond discounts — Redemption costs for early extinguishment of debt — Stock-based compensation expense Deferred income taxes ) Loss on disposal of assets Unrealized gain on derivative instruments ) — Amortization of accumulated other comprehensive losses associated with derivative instruments no longer designated as hedging instruments — Other reserves and non-cash items ) Changes in assets and liabilities: Decrease in accounts and notes receivable, net 83 (Increase) decrease in prepaid, deferred costs, and other current assets ) Decrease (increase) in inventory ) Decrease in other assets Increase (decrease) in accounts payable ) Decrease in accrued liabilities ) ) Decrease in other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Payments for exclusive license agreements, site acquisition costs and other intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt Repayments of long-term debt and capital leases ) ) Repayments of borrowings under bank overdraft facility, net ) ) Debt issuance and modification costs ) ) Payments received on subscriptions receivable — 34 Proceeds from exercises of stock options Repurchase of capital stock ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents as of beginning of period Cash and cash equivalents as of end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest, including interest on capital leases $ $ Cash paid for income taxes $ $ Fixed assets financed by direct debt $ $ See accompanying notes to consolidated financial statements. 5 CARDTRONICS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1) General and Basis of Presentation General Cardtronics, Inc., along with its wholly- and majority-owned subsidiaries (collectively, the “Company”) provides convenient automated consumer financial services through its network of automated teller machines (“ATMs”) and multi-function financial services kiosks.As of September 30, 2010, the Company provided services to over 36,400 devices across its portfolio, which included approximately 30,600 devices located in all 50 states of the United States (“U.S.”) as well as in the U.S. territories of Puerto Rico and the U.S. Virgin Islands, approximately 2,900 devices throughout the United Kingdom (“U.K.”), and approximately 2,900 devices throughout Mexico. Included within this number are approximately 2,200 multi-function financial services kiosks deployed in the U.S. that, in addition to traditional ATM functions such as cash dispensing and bank account balance inquiries, perform other consumer financial services, including bill payments, check cashing, remote deposit capture (which is deposit taking at off-premise ATMs using electronic imaging), and money transfers.Also included within this number are approximately 2,900 devices for which the Company provides various forms of managed services solutions, which may include services such as transaction processing, monitoring, maintenance, cash management, and customer service. Through its network, the Company provides ATM management and equipment-related services (typically under multi-year contracts) to large, nationally-known retail merchants as well as smaller retailers and operators of facilities such as shopping malls and airports. Additionally, the Company operates the largest surcharge-free network of ATMs within the United States (based on the number of participating ATMs) and works with financial institutions to place their logos on the Company’s ATM machines, thus providing convenient surcharge-free access to the financial institutions’ customers. The Company’s surcharge-free network, which operates under the Allpoint brand name, has more than 40,000 participating ATMs, including a majority of the Company’s ATMs in the United States and all of the Company’s ATMs in the United Kingdom. Finally, the Company provides electronic funds transfer (“EFT”) transaction processing services to its network of ATMs and other ATMs under managed services arrangements. Basis of Presentation This Quarterly Report on Form 10-Q (this “Form 10-Q”) has been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) applicable to interim financial information. Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by accounting principles generally accepted in the United States (“U.S. GAAP”), although the Company believes that the disclosures are adequate to make the information not misleading. You should read this Form 10-Q along with the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (“2009 Form 10-K”), which includes a summary of the Company’s significant accounting policies and other disclosures. The financial statements as of September 30, 2010 and for the three and nine month periods ended September 30, 2010 and 2009 are unaudited. The Consolidated Balance Sheet as of December 31, 2009 was derived from the audited balance sheet filed in the Company’s 2009 Form 10-K. In management’s opinion, all normal recurring adjustments necessary for a fair presentation of the Company’s interim and prior period results have been made. The results of operations for the three and nine month periods ended September 30, 2010 and 2009 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year. Additionally, the financial statements for prior periods include certain minor reclassifications. Those reclassifications did not impact the Company’s total reported net income or stockholders’ equity (deficit). The unaudited interim consolidated financial statements include the accounts of Cardtronics, Inc. and its wholly- and majority-owned subsidiaries.All material intercompany accounts and transactions have been eliminated in consolidation.Because the Company owns a majority (51.0%) interest in and realizes a majority of the earnings and/or losses of Cardtronics Mexico, S.A. de C.V. (“Cardtronics Mexico”), this entity is reflected as a consolidated subsidiary in the accompanying consolidated financial statements, with the remaining ownership interests not held by the Company being reflected as noncontrolling interests. 6 The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates, and these differences could be material to the financial statements. Cost of ATM Operating Revenues and Gross Profit Presentation The Company presents Cost of ATM operating revenues and Gross profit within its Consolidated Statements of Operations exclusive of depreciation, accretion, and amortization expense related to ATMs and ATM-related assets. The following table sets forth the amounts excluded from Cost of ATM operating revenues and Gross profit for the periods indicated: Three Months EndedSeptember 30, Nine Months Ended September 30, (In thousands) Depreciation and accretion expense related to ATMs and ATM-related assets $ Amortization expense Total depreciation, accretion, and amortization expense excluded from Cost of ATM operating revenues and Gross profit $ Property and Equipment, net In accounting for property and equipment, the Company is required to make estimates regarding the expected useful lives of its assets, which ranged historically from three to seven years.To ensure its useful life estimates accurately reflect the economic use of the assets, the Company periodically evaluates whether changes to the assigned estimated useful lives are necessary.As a result of its most recent evaluation in the first quarter of 2010, which was based on historical information on its existing and disposed assets, the Company revised the estimated useful lives of several asset classes.Specifically, the Company determined that it was appropriate to extend the estimated useful life of new ATMs by one year and reduce the estimated useful life of used ATMs by two years starting January 1, 2010.The Company also decreased the estimated useful lives of deployment costs and asset retirement obligations by two years each, to more accurately align the periods over which these assets are depreciated with the average time period an ATM is installed in a location before being deinstalled.The Company anticipates that the above changes will increase its future depreciation expense amounts slightly relative to prior years but reduce the frequency and amount of losses on disposals of assets in future periods. (2) Stock-Based Compensation The Company calculates the fair value of stock-based awards granted to employees and directors on the date of grant and recognizes the calculated fair value, net of estimated forfeitures, as compensation expense over the requisite service periods of the related awards. The following table reflects the total stock-based compensation expense amounts included in the Company’s Consolidated Statements of Operations for the periods indicated: Three Months EndedSeptember 30, Nine Months Ended September 30, (In thousands) Cost of ATM operating revenues $ Selling, general, and administrative expenses Total stock-based compensation expense $ The increase in stock-based compensation expense during the three and nine month periods ended September 30, 2010 was due to the issuance of additional shares of restricted stock and stock options to certain of the Company’s employees and directors during 2009 and 2010.Both the restricted shares and the stock options were granted under the Company’s Amended and Restated 2007 Stock Incentive Plan (the “2007 Stock Incentive Plan”). 7 At the Company’s 2010 Annual Meeting of Shareholders held on June 15, 2010, stockholders approved the amendment and restatement of the 2007 Stock Incentive Plan.Among other things, changes to the 2007 Stock Incentive Plan included an increase in the maximum number of shares of common stock that may be granted as equity incentive awards under the plan by 2,000,000 shares, from 3,179,393 to 5,179,393, of which 2,398,316 shares had been granted as of September 30, 2010.As a result of the increased number of shares eligible for grant under the 2007 Stock Incentive Plan, in the event the Company makes additional grants under the plan, stock-based compensation expense would increase in future periods. In addition to increasing the number of shares eligible for grant, stockholders voted to (i)adjust the existing provisions regarding performance-based awards granted and conform a number of administration provisions of the 2007 Stock Incentive Plan necessary to effectuate the modified performance-based awards, (ii)modify the annual award limitations for any individual participant of the plan as well as the performance criteria that may be utilized to structure performance-based awards, (iii)increase the term of the plan from a 10-year period beginning on the original adoption date (which was August22, 2007) to a 10-year period beginning on the adoption of the amendment to the plan, and (iv)add two types of awards eligible for grant under the plan: a restricted stock unit award and an annual incentive award. Options.The number of the Company’s outstanding stock options as of September 30, 2010, and changes during the nine month period ended September 30, 2010, are presented below: Number of Shares Weighted Average Exercise Price Options outstanding as of January 1, 2010 $ Granted $ Exercised ) $ Forfeited ) $ Options outstanding as of September 30, 2010 $ Options vested and exercisable as of September 30, 2010 $ The options granted during the nine month period ended September 30, 2010 had a total grant-date fair value of approximately $126,500, or $5.50 per share.As of September 30, 2010, the unrecognized compensation expense associated with outstanding options was approximately $0.9 million. Restricted Stock.The number of the Company’s outstanding restricted shares as of September 30, 2010, and changes during the nine month period ended September 30, 2010, are presented below: Number of Shares Restricted shares outstanding as of January 1, 2010 Granted Vested ) Forfeited ) Restricted shares outstanding as of September 30, 2010 The restricted shares granted during the nine month period ended September 30, 2010 had a total grant-date fair value of approximately $8.1 million, or $10.92 per share.As of September 30, 2010, the unrecognized compensation expense associated with restricted share grants was approximately $11.1 million. (3) Earnings per Share The Company reports its earnings per share under the two-class method.Under this method, potentially dilutive securities are excluded from the calculation of diluted earnings per share (as well as their related impacts to the statements of operations) when their impact on net income (loss) available to common stockholders is anti-dilutive. Potentially dilutive securities for the three and nine month periods ended September 30, 2009 and 2010 included all outstanding stock options and shares of restricted stock, which were included in the calculation of diluted earnings per share for these periods. Additionally, the shares of restricted stock issued by the Company have a non-forfeitable right to cash dividends, if and when declared by the Company. Accordingly, such restricted shares are considered to be participating securities and as such, the Company has allocated the undistributed earnings for the three and nine month periods ended September 30, 2009 and 2010 among the Company’s outstanding shares of common stock and issued but unvested restricted shares, as follows: 8 Earnings per Share (in thousands, excluding share and per share amounts): Three Months Ended September 30, 2010 Nine Months Ended September 30, 2010 Income Weighted Average Shares Outstanding Earnings Per Share Income Weighted Average Shares Outstanding Earnings Per Share Basic: Net income attributable to controlling interests and available to common stockholders $ $ Less: undistributed earnings allocated to unvested restricted shares ) ) Net income available to common stockholders $ Diluted: Effect of dilutive securities: Add: Undistributed earnings allocated to restricted shares $ $ Stock options added to the denominator under the treasury stock method Less: Undistributed earnings reallocated to restricted shares ) ) Net income available to common stockholders and assumed conversions $ Three Months Ended September 30, 2009 Nine Months Ended September 30, 2009 Income Weighted Average Shares Outstanding Earnings Per Share Income Weighted Average Shares Outstanding Earnings Per Share Basic: Net income attributable to controlling interests and available to common stockholders $ $ Less: undistributed earnings allocated to unvested restricted shares ) ) Net income available to common stockholders $ Diluted: Effect of dilutive securities: Add: Undistributed earnings allocated to restricted shares $ $ Stock options added to the denominator under the treasury stock method Less: Undistributed earnings reallocated to restricted shares ) ) Net income available to common stockholders and assumed conversions $ The computation of diluted earnings per share excluded potentially dilutive common shares related to restricted stock of 395,985 and 427,695 shares for the three and nine month periods ended September 30, 2010, respectively, and 83,416 and 15,339 shares for the three and nine month periods ended September 30, 2009, respectively, because the effect of including these shares in the computation would have been anti-dilutive. 9 (4) Comprehensive Income (Loss) Total comprehensive income (loss) consisted of the following: Three Months Ended September 30, Nine Months Ended September 30, (In thousands) Net income $ Unrealized gains (losses) on interest rate swap contracts, net ) ) ) Foreign currency translation adjustments ) ) Total comprehensive income (loss) ) Less: comprehensive (loss) income attributable to noncontrolling interests ) Comprehensive income (loss) attributable to controlling interests $ $ ) $ $ Accumulated other comprehensive loss, net is displayed as a separate component of stockholders’ equity (deficit) in the accompanying Consolidated Balance Sheets and consisted of the following: September 30, 2010 December 31, 2009 (In thousands) Foreign currency translation adjustments $ ) $ ) Unrealized losses on interest rate swap contracts, net of income taxes of $4.8 million as of September 30, 2010 ) ) Total accumulated other comprehensive loss, net $ ) $ ) During the third quarter of 2010, the Company determined that it was more likely than not that it would be able to realize the benefits associated with its net deferred tax asset positions in the future.Consequently, $23.7 million of previously-recognized valuation allowances related to its United States segment were released during the quarter, of which $12.6 million related to the deferred tax benefits on the unrealized loss amounts associated with its interest rate swaps in the United States.Although the valuation allowances associated with the Company’s interest rate swap contracts were initially established by a charge against other comprehensive income, in accordance with U.S. GAAP, the release of the beginning of the year valuation allowance amount has been reflected as an income tax benefit within the accompanying Consolidated Statements of Operations.As a result, the Company now records the unrealized loss amounts related to its domestic interest rate swaps net of estimated taxes in the Accumulated other comprehensive loss, net line item within Stockholders’ equity (deficit) in the accompanying Consolidated Balance Sheets. The Company currently believes that the unremitted earnings of its United Kingdom and Mexico subsidiaries will be reinvested in the corresponding country of origin for an indefinite period of time. While the Company’s United Kingdom subsidiary has recently begun repaying certain working capital advances provided by the Company’s domestic entities during the past few years, the Company’s original capital investment is not expected to be repaid in the foreseeable future.Accordingly, no deferred taxes have been provided for the differences between the Company’s book basis and underlying tax basis in those subsidiaries or on the foreign currency translation adjustment amounts. (5) Intangible Assets Intangible Assets with Indefinite Lives The following table presents the net carrying amount of the Company’s intangible assets with indefinite lives as of September 30, 2010, as well as the changes in the net carrying amounts for the nine month period ended September 30, 2010, by segment: 10 Goodwill Trade Name U.S. U.K. Mexico U.S. U.K. Total (In thousands) Balance as of January 1, 2010: Gross balance $ Accumulated impairment loss — ) — — — ) $ Foreign currency translation adjustments — ) (6
